PER CURIAM.
We initially accepted review of the decision in State v. Reardon, 763 So.2d 418 (Fla. 5th DCA 2000), based on alleged express and direct conflict with Thompson v. State, 650 So.2d 969 (Fla.1994), Goodwin v. State, 634 So.2d 157 (Fla.1994), and Sirmons v. State, 634 So.2d 153 (Fla.1994). Upon further consideration, we find that jurisdiction was improvidently granted. Accordingly, we hereby discharge jurisdiction.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS, and QUINCE, JJ., concur.